Voto concurrente en el resultado del
Juez Asociado Señor Díaz Cruz.
No considero esta Ley Núm. 110 de 12 mayo, 1943 (3 L.P.R.A. sees. 567 y 569) vaga ni sobreextendida. Su texto limita la sanción a asuntos, procedimientos, reclamaciones, etc. en que intervino (“tuvo que ver”) el empleado, que equi-vale en su latitud a la frase “any matter in which he had substantial responsibility” del Código de Responsabilidad Profesional de A.B.A. Véase que el querellado no tuvo dificultad en oponer a los cargos una meritoria defensa, pre-cisamente por resultar su conducta profesional claramente excluida de la prohibición del estatuto.
Por tanto, estimo innecesario colocar esta Ley especial en capilla ardiente de inconstitucionalidad con entierro diferido.